Name: Commission Regulation (EEC) No 4123/87 of 21 December 1987 fixing, for the 1988 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 87 Official Journal of the European Communities No L 386/27 COMMISSION REGULATION (EEC) No 4123/87 of 21 December 1987 fixing, for the 1988 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 For each of the fishery products imported into Spain and Portugal, the overall foreseeable level of imports and the intra-Community share relating thereto, divided into four quarterly instalments, are hereby fixed for 1988 as set out in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, . Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 546/86 laying down detailed rules for applying the supplementary trade mechanism to fishery products ('), as amended by Regulation (EEC) No 237/87 (2), and in par ­ ticular Articles 2 and 3 thereof, Whereas Article 2 of Regulation (EEC) No 546/86 provides, in respect of a number of fishery products imported into Spain and Portugal, for the definition , in accordance with a specific method, of an overall foresee ­ able level of imports, distinguishing for each product an intra-Community share established in accordance with paragraph 3 of the said Article 2 ; Whereas, for the purposes of the application of Regula ­ tion (EEC) No 546/86, the overall foreseeable level of imports and the intra-Community share relating thereto should be fixed for the 1988 fishing year and for each of the products concerned, dividing the share into four quar ­ terly instalments in accordance with Article 3 of Regula ­ tion (EEC) No 546/86 ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p . 47 . 2) OJ No L 25, 28 . 1 . 1987, p . 13 . No L 386/28 Official Journal of the European Communities 31 . 12. 87 ANNEX Overall level of imports , intra-Community share and quarterly instalments of Article 2 and 3 of Regulation (EEC) No 546/86 A. Concerning Spain 1 . Imports from other Member States (tonnes) Quarterly instalment CN code Description Overall level of imports Intra-Community share increase by 1 5 % 1 2 3 4 0302 50 10 ex 0302 50 90 0302 69 35 ex 0304 10 99 ex 0302 69 65 ex 0304 10 99 0302 69 85 ex 0302 69 95 ex 0304 10 99 ex 0304 10 31 ex 0305 62 00 0305 69 10 ex 0306 24 90 ex 0307 91 00 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled Hake of the species Merluccius merluccius, fresh or chilled Blue whiting (Micromesistius poutassou or Gadus poutassou), fresh or chilled Horse mackerel (Trachurus trachurus), fresh or chilled Fillets of certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, non-dried, salted or in brine Spinous spider crab, live Venus clams, live , fresh or chilled 7 239 11 130 1 043 334 5 678 19 513 ¢ 2 289 53 087 2 000 10 500 50 350 4 000 5 190 2 000 43 800 620 1 320 12 80 1 200 1 190 260 7 900 760 2 650 13 90 920 1 560 360 9 200 260 3 970 12 90 800 1 190 630 6 600 360 2 560 13 90 1 080 1 250 750 20 100 2. Imports from Portugal (tonries) Quarterly instalment CN code Description Overall level of imports Intra-Community share increase by 1 5 % 1 2 3 4 ex 1604 13 10 ex 1604 20 50 ex 1902 20 10 Preserves and stuffed pasta (whether or not cooked or otherwise prepared) containing sardines of the species Sardina pilchardus 622 715 178 178 178 181 B. Concerning Portugal . 1 . Imports from other Member States (tonnes) Quarterly instalment CN code Description Overall level of imports Intra-Community share increase by 15 % 1 2 3 - 4 ex 0302 69 65 ex 0304 10 99 ex 0302 69 95 ex 0303 79 99 ex 0304 10 99 ex 0304 90 99 0303 60 10 0303 79 41 0304 90 37 0303 78 10 0304 90 47 Hake of the species Merluccius merluccius, fresh or chilled Horse mackerel (Trachurus trachurus), fresh, chilled or frozen Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, frozen Hake of the species Merluccius merluccius, frozen 69 . 13 267 1 950 13 783 33 15 200 230 3 200 8 3 800 57 960 8 3 800 58 1 280 8 3 800 57 770 9 3 800 58 190 31 . 12. 87 Official Journal of the European Communities No L 386/29 Quarterly instalment CN code Description Overall level of imports Intra-Community share increase by 1 5 % 1 2 3 ¢ 4 0304 20 29 0304,20 33 0304 20 57 0304 20 71 0304 20 73 ex 0305 51 10 ex 0305 51 90 0305 59 1 1 0305 59 19 ex 0305 62 00 0305 69 10 0306 13 10 0306 13 30 0306 13 90 0306 19 30 Fillets of certain species of cod (Gadus morhua, Gadus ogac) and of fish of the species Boreogadus saida, frozen Fillets of haddock (Melanogrammus aeglefinus), frozen Fillets of hake of the genus Merluccius, frozen Fillets of , plaice (Pleuronectes platessa), frozen Fillets of flounder (Platichthys flesus), frozen Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, dried, salted or in brine Shrimps and prawns of the family Pandalidae, frozen Shrimps of the genus Crangon, frozen Other shrimps, frozen Norway lobsters (Nephrops norvegicus), frozen 69 69 189 69 69 86 826 69 69 1 124 180 33 33 33 33 33 7 850 33 33 350 115 8 8 8 8 8 1 962 8 8 87 28 8 8 8 8 8 1 963 8 8 88 29 8 8 8 8 8 1 962 8 8 87 28 9 9 9 9 9 1 963 9 9 88 29 2. Imports from Spain (tonnes) Quarterly instalment CN code Description Overall level of imports Intra-Community share increase by 1 5 % 1 2 3 4 0302 61 10 ex 0304 10 99 0303 71 10 ex 0304 90 99 0307 49 31 0307 49 33 0307 49 39 0307 49 51 0307 49 59 0307 99 1 1 1605 90 10 ex 1902 20 10 Sardines of the species Sardina pilchardus, fresh or chilled Sardines of the species Sardina pilchardus, frozen Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.) and Illex spp., frozen Preserves and stuffed pasta (whether or not cooked or otherwise prepared) containing molluscs 210 11 043 15 670 10 242 12 700 7 440 ' 12 60 3 175 1 860 3 61 3 175 1 860 3 60 3 175 1 860 3 61 3 175 1 860 3